                      Case 1:09-cr-00213-DC Document 217 Filed 02/24/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             Southern District
                                              __________       of New
                                                           District    York
                                                                    of __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No.     1:09-cr-00213-DC
                      Bernard L. Madoff                        )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Securities Investor Protection Corporation                                                                      .


Date:          02/24/2000                                                      Kenneth J. Caputo, General Counsel
                                                                                         Attorney’s signature


                                                                                  Kenneth J. Caputo - KJC-4284
                                                                                     Printed name and bar number
                                                                             Securities Investor Protection Corporation
                                                                                 1667 K Street, N.W., Suite 1000
                                                                                   Washington, DC 20006-1620

                                                                                               Address

                                                                                         kcaputo@sipc.org
                                                                                            E-mail address

                                                                                          (202) 371-8300
                                                                                          Telephone number

                                                                                          (202) 223-1679
                                                                                             FAX number
